Citation Nr: 1634206	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-49 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial compensable evaluation for limitation of flexion of the right knee.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  In that decision, the AMC granted service connection for right knee limitation of flexion and assigned a noncompensable evaluation effective from April 20, 2012.

In November 2013, the Board remanded the case for the issuance of a statement of the case (SOC).  In February 2016, the Board remanded the case again to afford the Veteran a hearing.  

In June 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to an initial compensable evaluation for limitation of flexion of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 




FINDING OF FACT

During the June 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran and his representative withdrew the issue of entitlement to TDIU at the June 2016 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The issue of entitlement to TDIU is dismissed.  


REMAND

During the June 2016 hearing, the Veteran indicated that he had received private physical therapy.  Although there are some private physical therapy records associated with the file, the Veteran's testimony indicated that there may have been two different periods of private physical therapy for his right knee.  The records in the file only pertain to a single period of treatment from February 2011 to May 2011.  Thus, it appears that there may be outstanding private treatment records.  

In addition, at his June 2016 hearing, the Veteran testified that his right knee range of motion has worsened since his last VA examination in April 2012.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee.  A specific request should be made for any records pertaining to physical therapy records since May 2011.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any relevant, outstanding VA medical records, including any records from the Portland VAMC for treatment since February 2013.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should further indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


